DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phrase “when the image forming unit is at the accommodated position, contact each other and maintain the protrusion at the standby position” (claim 1, lines 19-21) must be shown or the feature(s) canceled from the claim(s).   The specification and drawings show two different embodiments, one embodiment (FIG. 11) wherein the claim limitation above is supported by showing “contact portion” (295) and the “cam” (275)  contact each other when the image forming unit is at the accommodated position.  However, a different embodiment of FIG. 10 does not show “contact portion” (95) in contact with the “cam” (75) when the image forming unit is at the accommodated position (FIG. 10), but rather the cam contacts a cushioning member (96) located on the contact portion .  As best understood, claim 1 is intended to be include both embodiments (see dependent claim 11, for example, referring to features of FIG. 10).  The examiner recommends amending the language of claim 1 not requiring the contact portion and the cam to contact each other when the image forming unit is at the accommodated position, otherwise features of claims 1-15 that refer to the embodiment of FIG. 10, are not supported by the drawings.  No new matter should be entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanahashi JP 2011-051698 A (hereinafter “Tanahashi”).
Regarding claim 1, Tanahashi discloses an image forming apparatus (FIG. 1) comprising: 
a casing (14); 
an image forming unit (broadest reasonable interpretation includes discharge tray  79, which includes member 92, shown in FIG. 6) movable between an accommodated position (FIG. 6B) at which the image forming unit is accommodated in the casing and faces a conveyance path (67 in FIG. 2) along which a sheet is conveyed in a conveyance direction, and a shifted position (FIG. 6A, discharge tray is not mounted) which is located upstream from the accommodated position in the conveyance direction and at which the image forming unit is shifted toward an exterior of the casing; 
an actuator (52A, 52B, 57, 53) pivotally supported by one of the casing and the image forming unit, the actuator including a pivot shaft (53) and a protrusion (52B), the pivot shaft extending in a direction orthogonal to the conveyance direction, the protrusion protruding from the pivot shaft, the protrusion at a standby position crossing the conveyance path and being contactable with a sheet conveyed along the conveyance path; 
an urging member (71) exerting an urging force to urge the protrusion upstream in the conveyance direction; 

a contact portion (92) located at the other of the casing and the image forming unit, wherein the contact portion and the cam are configured to: 
when the image forming unit is at the accommodated position, contact each other and maintain the protrusion at the standby position (FIG. 6B) against the urging force of the urging member; and 
as the image forming unit moves from the accommodated position to the shifted position, move away from each other such that the protrusion pivots from the standby position, by the urging force of the urging member, upstream in the conveyance direction to a retracted position (FIG. 6A shows when 92 is not located in casing 14, protrusion 52B moves upstream) at which the protrusion is retracted from the conveyance path.
	Regarding claim 14, wherein the actuator and the cam are supported by the casing (14), and the contact portion is located at the image forming unit (79), and wherein the contact portion is configured to: 
when the image forming unit is at the accommodated position, contact the cam and maintain the protrusion of the actuator at the standby position against the urging force of the urging member; and 
as the image forming unit moves from the accommodated position to the shifted position, move away from the cam such that the protrusion pivots from the standby position, by the urging force of the urging member, upstream in the conveyance .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsusaka US 7,242,874 (hereinafter “Tsusaka”) in view of Tanahashi.
Regarding claim 1, Tsusaka teaches an image forming apparatus (1, shown in FIG. 1) comprising:
a casing (2); 
an image forming unit (17, shown in FIG. 2) movable between an accommodated position (shown in FIGS. 1, 4B, 8A)  at which the image forming unit is accommodated in the casing and faces a conveyance path (“sheet feed path”, not labeled but clearly shown in FIGS. 4A-4C, 8A) along which a sheet is conveyed in a conveyance direction (from right to left in FIGS. 4A-4C, 8A) , and a shifted position (FIG. 3 and FIG. 4A, show 
an actuator (66) pivotally supported by one of the casing and the image forming unit, the actuator including a pivot shaft (66a) and a protrusion (66b), the pivot shaft extending in a direction orthogonal to the conveyance direction, the protrusion protruding from the pivot shaft, the protrusion at a standby position (FIG. 4B) crossing the conveyance path and being contactable with a sheet conveyed along the conveyance path; and
an urging member (66d, shown in FIGS. 5A and 5B) exerting an urging force to urge the protrusion upstream in the conveyance direction.
Tsusaka fails to explicitly teach:
a cam movable with movement of the pivot shaft at a position away from the protrusion in a direction in which the pivot shaft extends; and 
a contact portion located at the other of the casing and the image forming unit, 
wherein the contact portion and the cam are configured to: 
when the image forming unit is at the accommodated position, contact each other and maintain the protrusion at the standby position against the urging force of the urging member; and as the image forming unit moves from the accommodated position to the shifted position, move away from each other such that the protrusion pivots from the standby position, by the urging force of the urging member, upstream in the 
	Tsusaka, instead, teaches to use a contact portion (not labeled, but shown in  FIG. 4B or 8A) that makes contact with the protrusion (66b) of the actuator.
	Tanahashi teaches a similar device that incorporates a cam portion (55, FIG. 6), formed integrally with a pivot shaft (53) of an actuator (52), that makes contact with a contact portion (92) of a removable unit (79). The contact portion and the cam are configured to: when the removable unit  is at the accommodated position, contact each other and maintain the protrusion at a standby position (FIG. 6B) against the urging force of an urging member (71); and as the removable unit moves from the accommodated position to the shifted position, move away from each other such that the protrusion pivots from the standby position, by the urging force of the urging member, upstream in the conveyance direction to a retracted position (FIG. 6A) at which the protrusion (52B) is retracted from the conveyance path.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute or modify Tsusaka’s pivot shaft to include a cam and a separate contact portion for the removable unit (image forming unit) that directly makes contact with the cam as taught by Tanahashi as a known alternative means of achieving the predictable result of reliably detecting mounting of the image forming unit and presence of a sheet in the conveyance path.  The modification would provide wherein the cam and contact portion would be located on a lateral end of a conveyance path (as shown by Tanahashi in FIG. 5) so as not to interfere with an incoming sheet.


Regarding claim 3, the combination of references teaches wherein, when the image forming unit is at the accommodated position, the cam and the contact portion are located upstream from the photosensitive member in the conveyance direction (Tsusaka teaches to place actuator upstream of photosensitive element 27, and therefore the cam and contact portion would also be located upstream of the photosensitive member).
Regarding claim 4, Tanahashi teaches wherein the cam is coupled to the pivot shaft rotatably integrally therewith.
Regarding claim 14, the combination of references would provide wherein the actuator and the cam are supported by the casing (2 of Tsusaka), and the contact portion is located at the image forming unit (see rejection to claim 1), and wherein the contact portion is configured to: 
when the image forming unit is at the accommodated position, contact the cam and maintain the protrusion of the actuator at the standby position against the urging force of the urging member; and 
.
Allowable Subject Matter
Claims 5-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656